I find no trouble in agreeing with the opinion as prepared by Mr. Justice ADAMS. I think it finds ample support in the agreed statement of facts filed with the pleadings, even though the case was presented here on a different theory.
I further find nothing in the briefs of counsel or the record to change or modify this court's opinion in State ex rel. Cragor v. Doss, 150 Fla. 486, 8 So.2d 15, and Rogers v. City of Leesburg, 157 Fla. 784, 27 So.2d 70, construing Section 192.06 F.S.A. and Section 16, Article XVI of the Constitution.
The interpretation of Section 16, Article XVI of the Constitution and the scope given it in Rogers v. City of Leesburg derives from its purpose as expressed to me by members of the constitutional Convention who were responsible for it. The interpretation so given is in harmony with and takes nothing from Section 1 of Article IX dealing with the power to tax.
I am also convinced that the interpretation given Section 192.06 F.S.A. in the last cited case was correct. The Constitution gives the Legislature some latitude in defining the sources and manner of taxation. I think it competent for the legislature to exempt the property of a fraternal institution when used for charitable purposes. This Court is not the sole guardian of the constitution. The members of the legislature take the same oath to support and protect it that we do. In errors of law we may correct it but not so in errors of judgment. The very condition in Section 192.06 for exempting the property of a fraternal institution, is that it is used for one of the grounds of exemption named in the constitution. The stipulation here shows that the property of appellees is not so used, hence my concurrence with the opinion of Mr. Justice ADAMS.
  BUFORD, J., and HOLT, Associate Justice, concur. *Page 286